DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-18 of U.S. Patent No. 11,437,529.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-6, 10-16 and 20 can be found in claims 1-5 and 16-18 of U.S. Patent No. 11,437,529.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000686, Mungekar et al. in view of US 2013/0186464, Sheng et al.
Regarding claim 1 
Mungekar teaches a photovoltaic cell (100) [Fig. 1B’ and paragraph 0019] comprising:
a silicon substrate (110) [Fig. 1B’ and paragraph 0020]; 
a first passivation layer (corresponding to passivation ARC layer 114) disposed on a front surface (light receiving surface) of the silicon substrate (110) [Fig. 1B’ and paragraph 0021]; and 
a second passivation layer (corresponding to passivation layer 115), a polarization phenomenon weakening (PPW) layer (corresponding to third dielectric layer 119) and at least one silicon nitride layer SiuNv (corresponding to second dielectric layer 117 comprising SixNy) that are sequentially disposed on a rear surface of the substrate (110) in a direction away from the silicon substrate (110) [Fig. 1B’, paragraphs 0022-0023 and 0025-0026]; and a thickness of the at least one aluminum oxide layer is in a range of 4 nm to 20 nm (100 Å- 300 Å = 10 nm – 30 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025]; 
wherein the second passivation layer (115) comprises at least one aluminum oxide layer AlxOy, wherein 0.8<y/x<1.6 (in the case that he aluminum oxide is Al2O3, y/x = 1.5) [paragraphs 0022-0023], and a thickness of the at least one aluminum oxide layer is in a range of 4 nm to 20 nm (100 Å- 300 Å = 10 nm – 30 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025]; wherein the PPW layer (119) comprises at least one silicon oxynitride layer SirOsNt [paragraphs 0022-0023 and 0025], wherein r˃s˃t (SiNH4/N2/N2O = 85/4.5/30) [Table 3 and paragraph 0035], and a thickness of the at least one silicon oxynitride layer is in a range of 1 nm to 30 nm (100 Å- 300 Å = 10 nm – 30 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025]; wherein a thickness of the at least one silicon nitride layer (117) is in a range of 50 nm to 100 nm (800 Å- 1000 Å = 80 nm – 100 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
	With regards to the limitation “wherein 1<u/v<4”, Mungekar teaches that second dielectric layer 117 comprising SixNy [paragraphs 0022-0023].  It is further noted that Mungekar teaches fractions of each element can be adjusted/optimized to achieve t the desired refractive index [paragraph 0031].   Accordingly, in the absence of criticality or unexpected results with respect to the mass fractions of u and v (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameters through routine experimentation in order to achieve the desired refractive index [paragraph 0031].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 9
	Mungekar teaches the photovoltaic cell as set forth above, wherein the silicon substrate (110) includes a P-type intrinsic silicon and an N-type doped layer (102) [Fig. 1A, paragraphs 0008 and 0020-0021].
Regarding claim 10
	Mungekar teaches the photovoltaic cell as set forth above, wherein a refractive index of the at least one silicon nitride layer (117) is in a range of 1.9 to 2.5 (less than 2.1) [paragraph 0023].
Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000686, Mungekar et al. in view of US 2013/0186464, Sheng et al. as applied to claims 1, 9 and 10 above, and further in view of CN110735130A, Zhao et al.
Regarding claims 2 and 7
	All the limitations of claim 1, from which claim 2 depends, have been set forth above.
	Modified Mungekar does not teach the at least one silicon nitride layer including a first silicon nitride layer, a second silicon nitride layer and a third silicon nitride layer stacked in the direction away from the substrate, wherein a thickness of the first silicon nitride layer is in a range of 5 nm to 20 nm, a thickness of the second silicon nitride layer is in a range of 20 nm to 40 nm, and a thickness of the third silicon nitride layer is in a range of 40 nm to 75 nm.
	In the same field of endeavor of photovoltaic cells comprising rear passivation stacks, Zhao teaches a second passivation layer (AlOy film), a PPW layer (SiON film) and a silicon nitride layer (SiNx film) sequentially disposed on a rear surface of a substrate in a direction away from the substrate [paragraphs 0016-0019].  Zhao further teaches that the backside passivation is improved when the silicon nitride film comprises a first silicon nitride layer, a second silicon nitride layer, and a third silicon nitride layer stacked in the direction away from the substrate [paragraphs 0019-0020], wherein a thickness of the first silicon nitride layer is in a range of 5 nm to 20 nm (10nm to 25nm) [paragraphs 0021 and 0055-0057], a thickness of the second silicon nitride layer is in a range of 20 nm to 40 nm (e.g. 35 nm) [paragraphs 0021 and 0055-0057], and a thickness of the third silicon nitride layer is in a range of 40 nm to 75 nm (25 nm to 60 nm) [paragraphs 0021 and 0055-0057].
	Modified Mungekar and Zhao are analogous inventions in the field of photovoltaic cells comprising AlxOy/SiON/SixNy rear passivating stacks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one silicon nitride layer of modified Mungekar to comprise a first silicon nitride layer, a second silicon nitride layer and a third silicon nitride layer, as in Zhao, in order to improve the backside passivation effect [Zhao, paragraphs 0011 and 0020-0021].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 3 
Modified Mungekar teaches the photovoltaic module as set forth above, wherein refractive indexes of the first silicon nitride layer, the second silicon nitride layer and the third silicon nitride layer decrease layer by layer in the direction away from the silicon substrate (a refractive index of the first silicon nitride layer is in a range of 2.05-2.3, a refractive index of the second silicon nitride layer is in a range of 1.95-2.1, and a refractive index of the third silicon nitride layer is in a range of 1.9-2.05) [Zhao, paragraphs 0021 and 0055-0057].
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000686, Mungekar et al. in view of US 2013/0186464, Sheng et al. as applied to claims 1, 9 and 10 above, and further in view of CN110112243A, Hu et al.
Regarding claim 5 
All the limitations of claim 1, from which claim 5 depends, have been set forth above.
	Modified Mungekar does not teach the second passivation layer further comprising a silicon oxide layer, the silicon oxide layer disposed between the substrate and the at least one aluminum oxide layer.
Hu teaches a solar cell comprising a rear passivation layer wherein a silicon oxide layer is disposed between a substrate and an aluminum oxide layer in order to facilitate enhancement of fixed negative chargers of aluminum oxide and enhance the filed passivation and chemical passivation effects of the aluminum oxide [paragraphs 0009-0011 and 0042].
	Modified Mungekar and Hu are analogous inventions in the field of solar cell comprising rear passivating structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photovoltaic cell of modified Mungekar to comprise a silicon oxide layer disposed between the substrate and the at least one aluminum oxide layer, as in Hu, in order to enhance the filed passivation and chemical passivation effects of the aluminum oxide [Hu. paragraphs 0009-0011 and 0042].
Regarding claim 6
Modified Mungekar teaches the photovoltaic cell as set forth above, wherein a thickness of the silicon oxide layer is in a range of 0.1 nm to 5 nm (1-5nm) [Hu, paragraph 0018].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000686, Mungekar et al. in view of US 2013/0186464, Sheng et al. as applied to claims 1, 9 and 10 above, and further in view of WO 2019/045153, Byung et al.
Regarding claim 8
	Modified Mungekar does not teach the at least one aluminum oxide layer including interstitial oxygen.
Byung teaches adding interstitial oxygen atoms to a rear aluminum oxide passivation layer in order to increase the density of the negative fixed charges thereby providing a passivation layer having a long carrier lifetime and an increased photoconversion efficiency [paragraphs 0032 and 0075-0079].
Modified Mungekar and Byung are analogous inventions in the field of solar cells comprising rear passivation layers including at least one aluminum oxide layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aluminum oxide layer in modified Mungekar to comprise interstitial oxygen, as in Byung, in order to form negative charge traps thereby increasing the carrier lifetime and photoelectric conversion efficiency thereof [Byung, paragraphs 0032 and 0075-0079].
Claims 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069778, Kwon et al. in view of US 2014/0000686, Mungekar et al. and US 2013/0186464, Sheng et al. 
Regarding claim 11
Kwon teaches a photovoltaic module [Fig. 2 and paragraphs 0045-0047], comprising at least one photovoltaic cell string [paragraph 0047], wherein each of the at least one photovoltaic cell string is composed of a plurality of photovoltaic cells (C1 and C2) electrically connected [Fig. 2 and paragraphs 0045-0047]. 
Kwon does not teach each of the plurality of photovoltaic cells comprising: a silicon substrate; a first passivation layer disposed on a front surface of the silicon substrate; and a second passivation layer, a polarization phenomenon weakening (PPW) layer and at least one silicon nitride layer SiuNv that are sequentially disposed on a rear surface of the substrate in a direction away from the substrate, wherein 1<u/v<4; wherein the second passivation layer comprises at least one aluminum oxide layer AlxOy, and a thickness of the at least one aluminum oxide layer is in a range of 4 nm to 20 nm; wherein the PPW layer comprises at least one silicon oxynitride layer SirOsNt, and a thickness of the at least one silicon oxynitride layer is in a range of 1 nm to 30 nm; wherein a thickness of the at least one silicon nitride layer is in a range of 50 nm to 100 nm.
Mungekar teaches a photovoltaic cell (100) [Fig. 1B’ and paragraph 0019] comprising:
a silicon substrate (110) [Fig. 1B’ and paragraph 0020]; 
a first passivation layer (corresponding to passivation ARC layer 114) disposed on a front surface (light receiving surface) of the silicon substrate (110) [Fig. 1B’ and paragraph 0021]; and 
a second passivation layer (corresponding to passivation layer 115), a polarization phenomenon weakening (PPW) layer (corresponding to third dielectric layer 119) and at least one silicon nitride layer SiuNv (corresponding to second dielectric layer 117 comprising SixNy) that are sequentially disposed on a rear surface of the substrate (110) in a direction away from the silicon substrate (110) [Fig. 1B’, paragraphs 0022-0023 and 0025-0026]; and a thickness of the at least one aluminum oxide layer is in a range of 4 nm to 20 nm (100 Å- 300 Å = 10 nm – 30 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025]; 
wherein the second passivation layer (115) comprises at least one aluminum oxide layer AlxOy, wherein 0.8<y/x<1.6 (in the case that he aluminum oxide is Al2O3, y/x = 1.5) [paragraphs 0022-0023], and a thickness of the at least one aluminum oxide layer is in a range of 4 nm to 20 nm (100 Å- 300 Å = 10 nm – 30 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025]; wherein the PPW layer (119) comprises at least one silicon oxynitride layer SirOsNt [paragraphs 0022-0023 and 0025], wherein r˃s˃t (SiNH4/N2/N2O = 85/4.5/30) [Table 3 and paragraph 0035], and a thickness of the at least one silicon oxynitride layer is in a range of 1 nm to 30 nm (100 Å- 300 Å = 10 nm – 30 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025]; wherein a thickness of the at least one silicon nitride layer (117) is in a range of 50 nm to 100 nm (800 Å- 1000 Å = 80 nm – 100 nm; 1 Å = 0.1 nm) Fig. 1B’ and paragraph 0025].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The cell of Mungekar providing improved passivation effect of the solar cell rear surface [paragraphs 0007 and 0042].
	Kwon and Mungekar are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the solar cells of Kwon with the solar cell of Mungekar because said solar cell provides improved passivation of the solar cell rear surface [Mungekar, paragraphs 0007 and 0042].  Further, it would have been obvious to one of ordinary skill in the art to replace each of the solar cells in Kwon with the cell disclosed in Mungekar known to generate photocurrent, because one of ordinary skill would have been able to carry out such a substitution, and the results would be reasonably predictable.
	With regards to the limitation “wherein 1<u/v<4”, Mungekar teaches that second dielectric layer 117 comprising SixNy [paragraphs 0022-0023].  It is further noted that Mungekar teaches fractions of each element can be adjusted/optimized to achieve t the desired refractive index [paragraph 0031].   Accordingly, in the absence of criticality or unexpected results with respect to the mass fractions of u and v (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameters through routine experimentation in order to achieve the desired refractive index [paragraph 0031].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 19
	Mungekar teaches the photovoltaic cell as set forth above, wherein the silicon substrate (110) includes a P-type intrinsic silicon and an N-type doped layer (102) [Fig. 1A, paragraphs 0008 and 0020-0021].
Regarding claim 20
	Mungekar teaches the photovoltaic cell as set forth above, wherein a refractive index of the at least one silicon nitride layer (117) is in a range of 1.9 to 2.5 (less than 2.1) [paragraph 0023].
Claims 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069778, Kwon et al. in view of US 2014/0000686, Mungekar et al. and US 2013/0186464, Sheng et al. as applied to claims 11, 19 and 20 above, and further in view of CN110735130A, Zhao et al.
Regarding claim 12 and 17
	Modified Kwon does not teach the at least one silicon nitride layer comprising a first silicon nitride layer, a second silicon nitride layer and a third silicon nitride layer stacked in the direction away from the substrate, wherein a thickness of the first silicon nitride layer is in a range of 5 nm to 20 nm, a thickness of the second silicon nitride layer is in a range of 20 nm to 40 nm, and a thickness of the third silicon nitride layer is in a range of 40 nm to 75 nm.
	In the same field of endeavor of photovoltaic cells comprising rear passivation stacks, Zhao teaches a second passivation layer (AlOy film), a PPW layer (SiON film) and a silicon nitride layer (SiNx film) sequentially disposed on a rear surface of a substrate in a direction away from the substrate [paragraphs 0016-0019].  Zhao further teaches that the backside passivation is improved when the silicon nitride film comprises a first silicon nitride layer, a second silicon nitride layer, and a third silicon nitride layer stacked in the direction away from the substrate [paragraphs 0019-0020], wherein a thickness of the first silicon nitride layer is in a range of 5 nm to 20 nm (10nm to 25nm) [paragraphs 0021 and 0055-0057], a thickness of the second silicon nitride layer is in a range of 20 nm to 40 nm (e.g. 35 nm) [paragraphs 0021 and 0055-0057], and a thickness of the third silicon nitride layer is in a range of 40 nm to 75 nm (25 nm to 60 nm) [paragraphs 0021 and 0055-0057].
	Modified Kwon and Zhao are analogous inventions in the field of photovoltaic cells comprising AlxOy/SiON/SixNy rear passivating stacks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one silicon nitride layer of modified Kwon to comprise a first silicon nitride layer, a second silicon nitride layer and a third silicon nitride layer, as in Zhao, in order to improve the backside passivation effect [Zhao, paragraphs 0011 and 0020-0021].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 13
Modified Kwon teaches the photovoltaic module as set forth above, wherein refractive indexes of the first silicon nitride layer, the second silicon nitride layer and the third silicon nitride layer decrease layer by layer in the direction away from the silicon substrate (a refractive index of the first silicon nitride layer is in a range of 2.05-2.3, a refractive index of the second silicon nitride layer is in a range of 1.95-2.1, and a refractive index of the third silicon nitride layer is in a range of 1.9-2.05) [Zhao, paragraphs 0021 and 0055-0057].
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0069778, Kwon et al. in view of US 2014/0000686, Mungekar et al. and US 2013/0186464, Sheng et al. as applied to claims 11, 19 and 20 above, and further in view of CN110112243A, Hu et al.
Regarding claim 15 
	Modified Kwon does not teach the second passivation layer further comprising a silicon oxide layer, the silicon oxide layer disposed between the substrate and the at least one aluminum oxide layer.
Hu teaches a solar cell comprising a rear passivation layer wherein a silicon oxide layer is disposed between a substrate and an aluminum oxide layer in order to facilitate enhancement of fixed negative chargers of aluminum oxide and enhance the filed passivation and chemical passivation effects of the aluminum oxide [paragraphs 0009-0011 and 0042].
	Modified Kwon and Hu are analogous inventions in the field of solar cell comprising rear passivating structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photovoltaic cell of modified Kwon to comprise a silicon oxide layer disposed between the substrate and the at least one aluminum oxide layer, as in Hu, in order to enhance the filed passivation and chemical passivation effects of the aluminum oxide [Hu. paragraphs 0009-0011 and 0042].
Regarding claim 16
Modified Kwon teaches the photovoltaic cell as set forth above, wherein a thickness of the silicon oxide layer is in a range of 0.1 nm to 5 nm (1-5nm) [Hu, paragraph 0018].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000686, Mungekar et al. in view of US 2013/0186464, Sheng et al. as applied to claims 11, 19 and 20 above, and further in view of WO 2019/045153, Byung et al.
Regarding claim 8
	Modified Mungekar does not teach the at least one aluminum oxide layer including interstitial oxygen.
Byung teaches adding interstitial oxygen atoms to a rear aluminum oxide passivation layer in order to increase the density of the negative fixed charges thereby providing a passivation layer having a long carrier lifetime and an increased photoconversion efficiency [paragraphs 0032 and 0075-0079].
Modified Mungekar and Byung are analogous inventions in the field of solar cells comprising rear passivation layers including at least one aluminum oxide layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the aluminum oxide layer in modified Mungekar to comprise interstitial oxygen, as in Byung, in order to form negative charge traps thereby increasing the carrier lifetime and photoelectric conversion efficiency thereof [Byung, paragraphs 0032 and 0075-0079].

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 14
The prior art of record, whether alone or in combination, fails to teach or fairly suggest a concentration of silicon atoms in the at least one silicon oxynitride layer being between 5x 1021/cm3 and 2.5x 1022/cm3, in the context of other limitations recited in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721